Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This application is a DIV of 14/395,709 10/20/2014 ABN; 14/395,709 is a 371 of PCT/EP2013/063110 06/24/2013; PCT/EP2013/063110 has PRO 61/664,224 06/26/2012.
Claims 1-12 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 1 and 11 recite the broad recitation “…promote electrochemical potential differences and/or the formation of precipitations and/or intermetallic phases”, and the claim also recite “particle hardening due to the intermetallic phase” (claims 1 and 11), which is the narrower statement of the range/limitation. Since “and/or” language indicates “optional” feature, the reasonable broadest range of limitation is selected one from group consisting of “electrochemical potential differences”; “the formation of precipitations”; and “intermetallic phases”. Proper amendment is necessary.
The term "high-purity vacuum distilled" in claims 1 and 6 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takagi Toshiaki et al (JP 2010163635 A, with on-line translation, thereafter JP’635) in view of Xie (CN 101948957 A, with on-line English translation, listed in IDS filed on 2/25/2021, thereafter CN’957).
Regarding claims 1 and 5-7, JP’635 teaches a manufacturing process of Mg based alloy with excellent properties (Abstract, claims, and examples of JP’635). JP’635 provides example #2 of Mg based alloy in table 1 with the same alloy composition ranges as claimed in the instant claims (as shown in the following table). JP’635 teaches forming solid solution of the alloy elements (par.[0036]-[0037] of JP’635). JP’635 does not specify applying the high-purity vacuum distillation technique in the instant claim 1. However applying a vacuum distillation technique for high purity Mg alloy is a well-known technique as shown by CN’957. CN’957 teaches an Mg with high purity manufactured by a wildly applied high-purity vacuum distillation technique (Abstract and claims of CN’957). CN’957 teaches the distilled Mg with impurities including Mn, Fe, Ni, and /or Cu less than the claimed impurity level (Example and table 2 of CN’957), which meets the impurity levels as recited in the instant claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, that is vacuum distillation, as demonstrated by CN’957 in the process of manufacturing the Mg alloy of JP’635 in order to obtain the high purity Mg alloy (Abstract, claims, and examples of CN’957). 
Still regarding claim 1, JP’635 provides experimental conditions for the example #2 of Mg based alloy in table 2. The comparison between the claimed experimental conditions and the example #2 in table 2 of JP’635 is also listed in the following table, which reads on the annealing and forming in the instant claim.

Element
From instant Claims1 and 5-7 (in wt.%)
JP’635 (in wt%)
#2 in Table 1
Within range
(in wt%)
Al
2.0-10.0 (cl.1)
2.0-8.0 (cl.7)
6.0
6.0
Zn
Included (cl.5)
1.0 or less (cl.6)
2.0 or less (cl.7)
0.7
0.7
Mg
Base material
balance
balance

From claim 1
JP’635 (in wt%)
#2 in Table 2

Homogenizing annealing (oC)
150-450
200
200
Forming at temperature (oC)
200-400
Extrusion at 200
200

From claim 2 and 4


Annealing time (hr)
4-40 (cl.2)
At least 3 (cl.4)
20
20

From claim 3


Grain size (m)
<10
7.2
7.2

From claim 10


Forming method
extrusion
extrusion
Reads on


Regarding claims 2-4 and 10, the example #2 of Mg based alloy in table 2 of JP’635 provides same annealing holding time (cl. 2 and 4); same grain size (cl.3); and the same extrusion process (cl.10).  
Regarding claims 8-9, CN’957 teaches an Mg with high purity manufactured by a wildly applied high-purity vacuum distillation technique (Abstract and claims of CN’957). CN’957 teaches the distilled Mg with impurities including Mn, Fe, Ni, and /or Cu less than the claimed impurity level (Example and table 2 of CN’957), which meets the impurity levels as recited in the instant claims. 
Regarding claims 11-12, JP’635 teaches multiple extrusion and annealing (par.[0037]-[0038] and [0044] of JP’635), which reads on the limitation of claim 11 and overlaps the claimed process conditions as claimed in the instant claim 12. Overlapping in process condition creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize process conditions as disclosed in JP’635 in view of CN’957 since JP’635 teaches the same Mg-Al-Zn alloy throughout the whole disclosed range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-8 of copending application No. 15/933,635 (updated as US patent 10/995,398 B2) in view of JP’635.  
Regarding instant claims 1-12, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-8 of copending application No. 15/933,635 (updated as US patent 10/995,398 B2) teaches all of the essential Mg based alloy compositions and impurities, which is the same Mg-based alloy with intermetallic phase as recited in the instant claim 1. The disclosure of copending application No. 15/933,635 (updated as US patent 10/995,398 B2) indicates vacuum distillation for Mg producing; annealing and extrusion (examples of 10/995,398 B2). Regarding the claimed process steps, JP’635 teaches multiple extrusion and annealing (par.[0037]-[0038] and [0044] of JP’635), which overlaps the claimed process conditions as claimed in the instant claims. Overlapping in process condition creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize process conditions as disclosed in JP’635 in view of copending application No. 15/933,635 (updated as US patent 10/995,398 B2) since JP’635 teaches the same Mg-Al-Zn alloy throughout the whole disclosed range.

Conclusion
                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734